 Case 2:18-cr-00292-JMA Document 58 Filed 07/12/19 Page 1 of 2 PageID #: 191
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
ALB:CPK:BTR                                        610 Federal Plaza
F. #2016R01831                                     Central Islip, New York 11722



                                                   July 12, 2019

By ECF

The Honorable Joan M. Azrack
United States District Judge
United States District Court
920 Federal Plaza
Central Islip, New York 11722

       Re:    United States v. Enayatullah Khwaja , et al
              Docket No. 18-CR-607 (JMA)                  .

              United States v. Mahmoud Ali Barakat, et al
              Docket No. 18-CR-292 (S-1)(JMA)           .


Dear Judge Azrack:

               The government respectfully submits this letter in response to the fourth of six
Court Orders issued from the bench on June 13, 2019 at a conference in the above-referenced
cases. All six Court Orders directed the Government to take specified action by a date
certain. The fourth Order directed the government to file a letter by July 13, 2019 setting
forth the government’s position regarding the status of (i) the return of Wireless Place
records and the (ii) return of items seized in searches that were outside the scope of the
search warrants.

              Regarding the Wireless Place records, all identified Wireless Place records
have been returned. Because Wireless Place records are often comingled with records of
companies within the search warrant, additional records may be located and returned.

               Regarding the return of items seized outside the scope of the search and the
destruction of their images, if any, all items which have been identified as outside the scope
of the search have been returned and all images of such items have been destroyed.

             However, although an average of about eighteen agents and analysts have been
examining items recently, there are still some images that have not been reviewed by agents.
 Case 2:18-cr-00292-JMA Document 58 Filed 07/12/19 Page 2 of 2 PageID #: 192



Regarding those images, if any of those images are found to be outside the scope of the
search warrants, the images of those devices will be destroyed.

                  At this time, the number of unimaged items, out of a total of hundreds, is
limited. Our estimate, as of today, is that it includes (i) two laptops from Rana Rahimi for
which accurate passwords have not been provided, (ii) three original servers that were not in
operation at the time of the search that were seized from National Electronics and whose
complex imaging procedure was discussed in the government’s June 14 and June 21, 2019
letters, (iii) a few cell phones which require a manual examination because data extraction is
not possible and (iv) a few DVRs that appear to be quite difficult to image and may be
returned unimaged.

                                                   Respectfully submitted,

                                                   RICHARD P. DONOGHUE
                                                   United States Attorney

                                           By:       /s/
                                                   Charles P. Kelly
                                                   Burton T. Ryan
                                                   Madeline O’Connor
                                                   Assistant U.S. Attorneys
                                                   (631) 715-7866

cc:    All Defense Counsel
       (via ECF and E-Mail)




                                              2
